        Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 1 of 13




                THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

ERIC SLAWIN,                           :
                                       :
       Plaintiff,                      :       CIVIL ACTION NO.
                                       :       1:19-cv-04129-AT
v.                                     :
                                       :
BANK OF AMERICA                        :
MERCHANT SERVICES, et al.,             :
                                       :
       Defendants.                     :


     DEFENDANT BANC OF AMERICA MERCHANT SERVICES, LLC’S
          REPLY IN SUPPORT OF ITS MOTION TO DISMISS
          COUNTS II AND III OF PLAINTIFF’S COMPLAINT

       Defendant Banc of America Merchant Services, LLC (“BAMS”), by

undersigned counsel, respectfully submits this reply in support of its Motion to

Dismiss Counts II and III of Plaintiff’s Complaint (Doc. 8) (“BAMS’ Motion”) and

in response to Plaintiff’s Response in Opposition thereto (Doc. 31) (“Opposition”).

For the reasons discussed in BAMS’ Motion and below, Counts II and III of

Plaintiff’s Complaint should be dismissed.




                                           1
           Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 2 of 13




                                  ARGUMENT

I.     Slawin Cannot State A Claim Under the CFPA.

       A.     CFPA’s Anti-Retaliation Provision, 12 U.S.C. § 5567, Applies Only
              to “Covered Persons” and “Service Providers.”

       Like his Complaint, Slawin’s Opposition conflates, confuses, and seeks to

make ambiguous key terms in the CFPA that Congress, in fact, chose carefully and

defined with precision. In particular, Slawin continues to mash together and zig-zag

between the two precisely defined, distinct terms “covered person” and “service

provider,” much in the way his Complaint did with the meaningless phrase “covered

service provider.” (Compl. ¶ 125.) Indeed, it is often hard to tell when Slawin is

contending that BAMS is a “covered person” versus when he is making the quite

different argument that BAMS is a “service provider” to some other “covered

person.”

       Slawin’s arguments on these defined terms fail because as explained below,

he never alleges that BAMS provides services either:

     • to consumers (natural persons), which would be essential to categorizing
       BAMS itself as a “covered person”; or

     • to some other “covered person,” which would be essential to categorizing
       BAMS as a “service provider.”




                                         2
        Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 3 of 13




             1.     BAMS is Not a “Covered Person.”
      A “covered person” is “any person that engages in offering or providing a

consumer financial product or service,” 12 U.S.C. § 5481(6)(A), which means a

person that offers or provides any “service that is”:

          1. “described in one or more categories” in § 5481(15)(A). The only
             “category” identified by Slawin for BAMS’ services is category “(vii)”
             (of that § 5481(15)(A))       (Compl. ¶ 22), which describes the
             performance of only certain “services to a consumer”;
          2. “for use by consumers,” and
          3. “primarily for personal, family or household [i.e., for consumer]
             purposes.”
§ 5481(5)(A) (all emphasis added) (Motion at 6-8). In view of these requirements,

Slawin’s Opposition only confirms that BAMS is not a “covered person.” Indeed,

Slawin affirmatively describes BAMS (again) as providing services not “to a

consumer” (or “for use by consumers” or “primarily for” consumer purposes), as the

statute requires, but rather only “to merchant and municipal customers,” including

“to major private merchants such as Home Depot, Target, Amazon, Exon Mobile,

Royal Caribbean Lines, [and] MGM.” (Opposition at 5-6.)

      Unable to align BAMS’ work with the text of the definition, Slawin resorts to

several different, vague formulations of BAMS’ business. All of these descriptions




                                          3
         Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 4 of 13




somehow contain the word “consumer” in them, but none comport with the any of

the three elements of the “covered person” definition just described. 1

             2.    BAMS is Not a “Service Provider” to Some “Covered
                   Person” Either.
       An entity cannot be a “service provider” unless, among other things, it

“provides a material service to a covered person.” 12 U.S.C. § 5481(26)(A). For

BAMS to be a “service provider” then, at a minimum, it would have to provide

services to a “covered person.” But like his Complaint, Slawin’s Opposition

identifies none. BAMS’ merchant customers are not “covered persons,” nor are the

municipal customers.

       Likewise, Slawin’s reliance on CFPB v. Universal Debt & Payment Solutions

to support the argument that BAMS is a “service provider” is misplaced because, as

discussed below, the defendants there agreed that they served covered persons,

namely several “Debt Collectors.” By contrast, none of the entities even allegedly

serviced by BAMS are covered persons.



1
      Examples of these non-statutory descriptions include (all emphasis added):
    • BAMS processed payments for merchants that were, in turn, “for consumer
      purchases” (Opposition at 4 and 8);
    • “BAMS was in the business of processing consumer payments for purchases
      from merchants” (Opposition at 3); and
    • “BAMS was involved in providing a ‘consumer financial product or service,’”
      (Opposition at 4).
                                          4
        Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 5 of 13




      Universal Debt was a lawsuit brought by the Consumer Financial Protection

Bureau (“CFPB”) alleging that “Debt Collectors” engaged in a “scheme targeting

millions of consumers” to collect debts that “were not in fact owed,” in violation of

the CFPA’s prohibition on unfair, deceptive, or abusive acts or practices in 12 U.S.C.

§ 5531. CFPB v. Universal Debt & Payment Solutions, 2015 WL 11439178, at *1

(N.D. Ga. Sept. 1, 2015). The opinion, however, only concerned motions by three

other defendants who provided services to the Debt Collectors but were not

themselves Debt Collectors (the “Movants”). According to the CFPB, the Movants

were liable along with the Debt Collectors because they had “failed to monitor the

Debt Collectors’ accounts for signs of unlawful conduct.” Id. at *2.

      The relevant portion of Universal Debt is its discussion of whether the

Movants were either “covered persons” or “service providers.” The court said that

the Movants were not “covered persons” because, like BAMS, they provided no

services “to consumers” but instead served only the debt-collection businesses. 2015

WL 11439178, at *15.

      The court went on to consider whether the Movants were “services providers”

and concluded that they were because, unlike BAMS, they provided services to the

Debt Collectors at the center of the scheme who were admittedly “covered persons.”

Universal Debt, 2015 WL 11439178, at *15-16 (Movants “do not challenge that the

                                          5
        Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 6 of 13




Debt Collectors are covered persons.”). Indeed, the CFPA specifically identifies the

“collection of debt” from consumers as a “covered person” activity. 12 U.S.C.

§ 5481(15)(A)(x); see §§ 5481(5), 5481(6). By contrast, Slawin does not allege that

any of BAMS’ merchant or municipal customers were debt collectors, and he even

concedes this crucial distinction elsewhere. (Opposition at 5 (Universal Debt “held

that the payment processors [i.e., the Movants] for debt collectors could be liable

under the CFPA as service providers.” (emphasis added)).) Nor does Slawin allege,

because he cannot, that BAMS’ customers were “covered persons” in any other way.

      Because BAMS can only be a “service provider” if it served “covered

persons,” Slawin is also well off the mark in arguing that BAMS somehow “provides

services in connection with” a consumer financial transaction. (Opposition at 7-8

(emphasis in original).) Indeed, the Opposition’s block quotation of Universal Debt,

and the “in connection with” statutory language within that quotation, do not concern

the definition of “service provider” at all. (Opposition at 7-8.) Instead, the block

quote and quoted law relate to the alleged substantive violations of 12 U.S.C § 5531,

the CFPA’s prohibition of certain “unfair” practices. That analysis, however, arises

only if a court already has found that someone is a “service provider” to some

covered person, because only a service provider (or a covered person itself) can be




                                         6
        Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 7 of 13




liable for an “unfair” act committed “in connection with” a consumer financial

transaction. § 5531(a).

      B.     Slawin Engaged in No Protected Activity Under § 5567.
      Although Slawin’s failure to plead that BAMS is either a “covered person” or

a “service provider” to another covered person is dispositive of his CFPA claim, the

claim can also be dismissed for the independent reason that it fails to allege any

activity by Slawin that was protected by the anti-retaliation provision on which he

relies, 12 U.S.C. § 5567(a). As BAMS has explained (Motion at 11-14), the CFPA

protects employees who report purported violations of consumer-financial laws, not

violations of “mail fraud, bank fraud, and wire fraud laws,” or “corporate financial

disclosures” requirements that Slawin contends he reported. (Compl. ¶ 1, at 2.)

Slawin’s Opposition does not even respond to this argument insofar as it fails to

identify activities by him protected by the CFPA.

      Accordingly, Count II of Plaintiff’s Complaint should be dismissed and

because Slawin has affirmatively pled facts that establish the inapplicability of the

CFPA, and he should not be granted leave to amend.

II.   Slawin Cannot State A Claim Under Dodd-Frank.

      Slawin’s argument that the Supreme Court’s decision in Digital Realty Trust,

Inc. v. Somers, 138 S. Ct. 767 (2018) does not control this case is entirely without


                                         7
        Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 8 of 13




merit. In fact, Digital Realty is dispositive of Slawin’s claim under § 78u-6(h) of

Dodd-Frank Act.

      After discussing some of the arguments considered by the Court in Digital

Realty, Slawin states that “[t]his Court is simply not empowered to say when [the

report to the SEC] must be made, even if it would ‘make sense’ to the Court that the

report to the SEC should be made before the discharge.” (Opposition at 10.) But

that is exactly what the Supreme Court did in Digital Realty. As the Court explained,

the “statute’s unambiguous whistleblower definition” in § 78u-6(a)(6) operates in

conjunction with § 78u-6(h) which prohibits an employer from discharging,

harassing, or otherwise discriminating against a “whistleblower” “because of any

lawful act done by the whistleblower” to provide or disclose information relating to

a violation of the securities laws. See 138 S. Ct. at 774, 777, 782 citing 15 U.S.C. §

76u-6(a)(6) and (h)(emphasis added). Ultimately, the Court held, directly on point:

      In sum, Dodd-Frank’s text and purpose leave no doubt that the term
      “whistleblower” in §78u-6(h) carries the meaning set forth in the
      section’s definitional provision. The disposition of this case is therefore
      evident: Somers did not provide information “to the Commission”
      before his termination, §78u-6(a)(6), so he did not qualify as a
      “whistleblower” at the time of the alleged retaliation. He is therefore
      ineligible to seek relief under §78u-6(h).




                                          8
          Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 9 of 13




Id. at 778 (emphasis added). Slawin, like the plaintiff in Digital Realty, did not

provide information to the Commission before his termination and therefore is

ineligible to seek relief under §78u-6(h).

      Slawin also argues that because he filed a whistleblower complaint with the

SEC after his termination he is now a whistleblower within the meaning of § 76u-

6(a)(6). But that does not save his claim because the allegedly retaliatory action –

the termination of his employment – occurred before any complaint or report to the

SEC. It is therefore impossible for the decision to terminate to have been because

of a report to the SEC that had not yet occurred.        See 15 U.S.C. §78u-6(h)

(prohibiting retaliation against a “whistleblower in the terms and conditions of

employment because of any lawful act done by the whistleblower”) (emphasis

added).

      Since the Supreme Court’s decision in Digital Realty, courts have consistently

held that an individual who makes a report to the Commission only after the alleged

adverse action does not have a claim under § 76u-6(h). For example, in Wutherich

v. Rice Energy Inc. the Western District of Pennsylvania rejected precisely the same

argument Slawin makes here: that Digital Realty is distinguishable because the

plaintiff reported a violation to the Commission after he was terminated. See Civil

Action No. 18-200, 2018 U.S. Dist. LEXIS 171113, *18-20 (W.D. Pa. Oct. 2, 2018)

                                             9
        Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 10 of 13




(holding that “because Plaintiff did not provide information to the Commission

before his termination, he did not qualify as a whistleblower at the time of the alleged

retaliation and is therefore ineligible to seek relief under 15 U.S.C. § 78u-6(h)”).

The Fifth Circuit in Frye v. Anadarko Petroleum Corp. rejected a similar argument,

concluding that in Digital Realty “[t]he Court held that the individual must be a

statutory whistleblower at the time of the retaliation for the Act to apply” and that

Digital Realty “holds that a whistleblower may receive protection under the Dodd-

Frank Act only for retaliation that occurs after they file a report with the SEC.” See

2019 U.S. App. LEXIS 37375, at *12-15 (5th Cir. Nov. 4, 2019). See also Price v.

UBS Fin. Servs., No. 2:17-01882, 2018 U.S. Dist. LEXIS 66200, at *5-6 (D.N.J.

Apr. 19, 2018) (holding that “any attempt to amend his complaint with facts stating

that he disclosed information to the SEC after his termination would be futile”)

(emphasis original); Johnson v. AmeriGas Propane, L.P., 2018 U.S. Dist. LEXIS

84379, at *14-15 (N.D.N.Y. May 21, 2018) (holding that because the plaintiff did

not make a complaint to the SEC until after his termination he was not a

whistleblower at any time prior to his termination and his Dodd-Frank Act claim

therefore failed).

      The Supreme Court’s decision in Digital Realty controls this case and because

Slawin admits that he did not make a report to the SEC until after he was fired

                                          10
       Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 11 of 13




(Opposition at 9), Slawin cannot state a claim under 15 U.S.C. § 78u-6(h).

Accordingly, Count III of the Complaint should be dismissed, and his request to file

an amended complaint should be denied as futile.

                                 CONCLUSION

      WHEREFORE, for the foregoing reasons and those discussed in BAMS’

Motion, BAMS respectfully requests that its Motion be granted, that Counts II and

III of Plaintiff’s Complaint be dismissed with prejudice, and that the Court grant

such other and further relief to BAMS as it deems appropriate.

      Respectfully submitted this 6th day of March, 2020.

                                      /s/ M. Laughlin Allen
                                      M. Laughlin Allen
                                      Georgia Bar No. 901999
                                      McGuireWoods LLP
                                      1230 Peachtree Street, N.E.
                                      Suite 2100, Promenade
                                      Atlanta, GA 30309
                                      Tel.: (404) 443-5738
                                      Fax: (404) 443-5773
                                      mlallen@mcguirewoods.com

                                      Elena D. Marcuss (admitted pro hac vice)
                                      McGuireWoods LLP
                                      500 East Pratt Street, Suite 1000
                                      Baltimore, MD 21202
                                      Tel.: (410) 659-4454
                                      Fax: (410) 659-4547
                                      emarcuss@mcguirewoods.com
                                      Attorneys for Banc of America Merchant
                                      Services, LLC
                                        11
       Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 12 of 13




                    CERTIFICATE OF SERVICE AND
                  COMPLIANCE WITH LOCAL RULE 5.1B

      I certify that on March 6, 2020, I electronically filed the foregoing Defendant

Banc of America Merchant Services, LLC’s Reply in Support of its Motion to Dismiss

Counts II and III of Plaintiff’s Complaint with the Clerk of Court using the CM/ECF

system, which will automatically send email notification of such filing to the

following attorneys of record:

                             Jean Simonoff Marx, Esq.
                               Robert N. Marx, Esq.
                                 Marx Law Group
                            1050 Crown Pointe Parkway
                                     Suite 500
                                Atlanta, GA 30338
                        jeannie.marx@marxlawgroup.com
                         robert.marx@marxlawgroup.com
                           lawyers@marxlawgroup.com

                         Christopher Paul Galanek, Esq.
                         Aiten Musaeva McPherson, Esq.
                        Bryan Cave Leighton Paisner, LLP
                         One Atlantic Center, 14th Floor
                         1201 West Peachtree St., N.W.
                             Atlanta, GA 30309-3471
                           chris.galanek@bclplaw.com
                         aiten.mcpherson@bclplaw.com




                                         12
              Case 1:19-cv-04129-AT Document 36 Filed 03/06/20 Page 13 of 13




                                    Mark E. Zelek, Esq.
                                 Joseph D. Magrisso, Esq.
                              Morgan, Lewis & Bockius LLP
                         200 South Biscayne Boulevard, Suite 5300
                                  Miami, FL 33131-2339
                               mark.zelek@morganlewis.com
                            joseph.magrisso@morganlewis.com

                                     Ted Solley, Esq.
                                      Moser Law Co.
                               112 Krog Street NE Suite 26
                                    Atlanta, GA 30307
                                tsolley@moserlawco.com

        I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court.


                                                     /s/ M. Laughlin Allen
                                                     M. Laughlin Allen, Esq.




123792272_2




                                            13
